Mayes, J.,
delivered the following dissenting opinion:
In my judgment the nonliability of the Aetna Insurance Company to Renno was finally settled in the case of Aetna Insurance Company v. Renno, 93 Miss. 594, 46 South. 947; but’if I am mistaken in this, the facts of this case do not establish any *177liability on tbe part of tbe above company. Renno denied in tbe case as originally made tbat Harvey or Yoltz bad any authority to represent bim in tbe cancellation of tbe Home Insurance policy. Therefore, as declared in the former opinion, tbe Home Insurance policy bad never been canceled and was tbe only insurance which attached to this risk, either under tbe facts of tbat case or under tbe facts of tbe so-called new case which comes to this court now. Tbe facts now do not show tbat there was any agreement to do anything except to reinsure when tbe policy expired. Tbe policy bad not expired, and there was no authority given by Renno, either expressly or impliedly, to any agent of any company to cancel this policy without notice to bim as stipulated in tbe policy and before its expiration. I do not recapitulate tbe facts, since they are fully stated in the case in 93 Miss. 594, 46 South. 947, supra.
I think tbe decree should be reversed, and dismissed as to tbe Aetna Insurance Company.